Jambs C. O ’Breen, J.
Plaintiff attacks the action taken by the City Council of Auburn on the 14th day of October, 1957, as an arbitrary and unreasonable interference with plaintiff’s established business carried on at 17 Maple Street in that city.
Although the action taken by the City Council on that date has been described as an “ ordinance ’ ’, it was not an ordinance in the ordinary sense and meaning of the word. Bather it was a determination by the local board of health that the carrying on of the tannery business at 17 Maple Street in the city of Auburn was a nuisance and a condition detrimental to health, within the meaning of section 1303 of the Public Health Law, and it is also an order directing the suppression and removal of such nuisance and condition by forbidding the continuation of the tannery business at that address.
Accordingly, the many cases cited by the plaintiff, holding that an ordinance which is not of general application but which is especially and unfairly directed against one particular individual or one piece of property, is arbitrary and unconstitutional, are not here applicable. In the papers submitted by the city, including a petition of some 20 neighbors, it appears that they requested the public authorities to take some action to terminate the operation of the business because of the “ terrible odor ”. Also a transcript of the public hearing held on August 15, 1957, discloses that a number of people made statements that a great quantity of rats infested the plaintiff's property and were moving in on the property of the neighbors and securing entrance into their homes. Also in their statements the neighbors said that the odors emanating from plaintiff’s establishment were so noisome and offensive that the neighbors were obliged to keep their windows and doors shut even in mild weather. None of these statements is denied by the plaintiff. In view of the highly offensive character of the business operation carried on by the plaintiff, I have concluded that a temporary injunction should not issue. Plaintiff’s motion, accordingly, is denied without costs.